AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                      FILED
                                      UNITED STATES DISTRICT Co                                           JUL 1 5 2019
                                         SOUTHERN DISTRICT OF CALIFORNIA                                                  E;;-,., - "

              UNITED STATES OF AMERICA                              JUDGMENT IN A            ~&~.H&.U



                                 V.                                 (For Offenses Committed On or After November 1, 1987)


              VENTURA DE LA O-MORA (1)                                 Case Number:        19CR1945-L

                                                                    MERLE SCHNEIDEWIND
                                                                    Defendant's Attorney
USM Number                       89197008
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)         ONE (1) OF THE INFORMATION

D     was found guilty on count( s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                   Nature of Offense                                                                 Number(s}
8 USC 1326                        ATTEMPTED ENTRY AFTER DEPORTATION                                                     1




                                                                        5   of this judgment.
    The defendant is sentenced as provided in pages 2 through
                                                                     ------
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is          dismissed on the motion of the United States.

      Assessment : $ 100 - WAIVED



D     JVTA Assessment*:$
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                 D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                           JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                VENTURA DE LA 0-MORA (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:              19CR1945-L

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
                                                                   ------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on
                                ------------- to ----------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                           19CR1945-L
